2:12-cr-00415-DCN      Date Filed 06/09/21      Entry Number 373        Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    UNITED STATES OF AMERICA,           )
                                        )                No. 2:12-cr-0415-DCN-1
                vs.                     )
                                        )                       ORDER
    RAYNARD MONTEL EADY,                )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on defendant Raynard Montel Eady’s (“Eady”)

    motion for compassionate release, ECF No. 357. For the reasons set forth below, the

    court denies the motion.

                                      I. BACKGROUND

           In 2012, a grand jury indicted Eady, along with two co-defendants, based on his

    participation in a string of robberies that took place between 2009 and 2011. The

    indictment included nine counts. ECF No. 3. Count 1 charged Eady with conspiracy to

    commit robbery affecting interstate commerce in violation of 18 U.S.C. § 1951(a).

    Counts 2, 4, 6, and 8 charged Eady with robbery affecting interstate commerce in

    violation of 18 U.S.C. § 1951(a) (“Hobbs Act Robbery”). Counts 3, 5, 7, and 9 charged

    Eady with possession of a firearm in furtherance of a crime of violence in violation of

    § 924(c). On March 7, 2013, Eady pleaded guilty to all nine counts pursuant to a written

    plea agreement. ECF No. 107. The Presentence Report, prepared by the United States

    Probation Office, recommended an imprisonment range under the United States

    Sentencing Guidelines (“Sentencing Guidelines” or “Guidelines”) of 84–105 months for

    Counts 1, 2, 4, 6, and 8; a statutorily mandated minimum sentence of five years for Count

    3; and statutorily mandated minimum sentences of 25 years each for Counts 5, 7, and 9.

                                                1
2:12-cr-00415-DCN      Date Filed 06/09/21      Entry Number 373        Page 2 of 12




    All told, Eady’s Sentencing Guideline range recommended a term of imprisonment of

    1,044–1,065 months. On April 28, 2014, the government filed a motion for downward

    departure based on Eady’s substantial assistance with the prosecution of his case. ECF

    No. 232. On May 6, 2014, the court granted the motion and sentenced Eady to a 300-

    month term of imprisonment, departing significantly from the Sentencing Guidelines

    recommendation pursuant to 18 U.S.C. § 3553(e). ECF No. 245.

           On May 15, 2020, Eady, through counsel, filed a motion for compassionate

    release pursuant to 18 U.S.C. § 3582(c)(1)(A). 1 On July 9, 2020, the government filed a

    motion to stay, ECF No. 363, which the court granted, staying this matter pending the

    Fourth Circuit’s resolution of United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020).

    After the Fourth Circuit decided McCoy, the court lifted the stay and the parties filed

    supplemental briefs. ECF Nos. 369 and 370. On March 17, 2021, Eady filed additional

    documents in support of his request. ECF No. 371. Accordingly, Eady’s motion is ripe

    for review.

                                        II. STANDARD

           Generally, a court “may not modify a term of imprisonment once it has been

    imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A) provides an exception to this

    general rule, permitting courts to “reduce [a] term of imprisonment” where

    “extraordinary and compelling reasons warrant such a reduction.” Courts refer to




           1
             Eady first requested relief under § 3582(c)(1)(A) in a reply in support of his
    then-pending motion to vacate under 28 U.S.C. § 2255. ECF No. 354 at 5. The court
    declined to consider Eady’s request at that juncture based on his failure to exhaust his
    administrative remedies. ECF No. 355 at 10–11. There is no dispute that Eady has since
    exhausted his administrative remedies, such that the court can now entertain his request.
    See ECF No. 357-1.
                                                 2
2:12-cr-00415-DCN       Date Filed 06/09/21      Entry Number 373         Page 3 of 12




    requests under this section as motions for “compassionate relief.” United States v.

    Norris, 2020 WL 2110640, at *1 (E.D.N.C. Apr. 30, 2020). Prior to the First Step Act,

    the law permitted only the Bureau of Prisons (“BOP”) to file motions for compassionate

    relief. United States v. Dowdell, 669 F. App’x 662 (4th Cir. 2016). Section 603 of the

    First Step Act amended § 3582(c)(1)(A)(i), authorizing defendants themselves to file

    requests for compassionate relief with the sentencing court after exhausting available

    administrative remedies. United States v. Griggs, 462 F. Supp. 3d 610, 615 (D.S.C.

    2020).

             The determination of whether “extraordinary and compelling circumstances”

    warrant relief is within the discretion of the district court. United States v. Beck, 425 F.

    Supp. 3d 573, 579 (M.D.N.C. 2019). The Fourth Circuit recently clarified that district

    courts are empowered to “consider any extraordinary and compelling reason for release

    that a defendant might raise.” McCoy, 981 F.3d at 284 (quoting United States v.

    Brooker, 976 F.3d 228, 230 (2d Cir. 2020)) (emphasis in original). If the court finds that

    such circumstances warrant a reduction in a defendant’s sentence, it must “consider the

    factors set forth in [18 U.S.C.] § 3553(a)” to determine whether such a reduction is

    justified. 18 U.S.C. § 3582(c)(1)(A)(i). A compassionate relief defendant “has the

    burden of establishing that such relief is warranted.” Griggs, 462 F. Supp. 3d at 615.

    Even after the changes to § 3582(c)(1)(A)(i) promulgated under the First Step Act, that

    burden remains “exceptionally high.” McCoy, 981 F.3d at 288.

                                        III. DISCUSSION

             Eady argues that two extraordinary and compelling circumstances justify a

    reduction in his sentence. First, Eady argues that the disparity between the Sentencing



                                                  3
2:12-cr-00415-DCN      Date Filed 06/09/21       Entry Number 373         Page 4 of 12




    Guidelines range under which he was sentenced and the Sentencing Guidelines range he

    would receive today constitutes an extraordinary and compelling circumstance justifying

    his immediate release. Similarly, Easy alternatively argues that the disparity between his

    sentence and those of his co-defendants is extraordinary and compelling and thus a

    worthy ground for relief. Eady also asserts that his rehabilitation efforts justify a

    sentence reduction. The court addresses each ground in turn.

           A. Disparity in Sentencing Guidelines Ranges

           18 U.S.C. § 924(c) imposes a mandatory minimum sentence for using or carrying

    a firearm in connection with a crime of violence. For a first offense, the statute imposes a

    five- to ten-year mandatory minimum, depending on the circumstances, and for a

    subsequent conviction, it imposes a consecutive 25-year mandatory minimum. Before

    the First Step Act, the law treated separate counts of § 924(c) violations as subsequent

    convictions, even where the counts were part of the same case. See Deal v. United

    States, 508 U.S. 129, 132 (1993). Accordingly, the law compelled district courts to

    “stack” § 924(c) charges within the same case, such that a defendant’s first § 924(c)

    count carried a mandatory minimum sentence of five to ten years and his second carried a

    mandatory minimum sentence of 25 years. These mandatory minimums, of course, are

    reflected in a defendant’s recommended sentence under the Sentencing Guidelines. The

    First Step Act ended the practice of stacking by clarifying that the 25-year mandatory

    minimum applies only when a prior § 924(c) conviction arises from a separate case and

    “has become final.” First Step Act § 403(a), 132 Stat. at 5222. The Fourth Circuit has

    since confirmed that the 25-year mandatory minimum is “reserved for recidivist

    offenders, and no longer applies to multiple § 924(c) convictions obtained in a single



                                                  4
2:12-cr-00415-DCN      Date Filed 06/09/21       Entry Number 373        Page 5 of 12




    prosecution.” United States v. Jordan, 952 F.3d 160, 171 (4th Cir. 2020). But that

    change does not apply to sentences—like Eady’s—imposed prior to the First Step Act’s

    enactment. See First Step Act § 403(b), 132 Stat. at 5222; Jordan, 952 F.3d at 174.

           Eady argues that this change in the § 924(c) sentencing regime constitutes an

    extraordinary and compelling circumstance justifying a reduction in his sentence.

    Initially, the government argued that the court could not consider this ground in a motion

    under § 3582(c)(1)(A) because the relevant policy statements do not designate it as a

    potentially extraordinary and compelling reason for compassionate release. Because that

    precise issue was then pending before the Fourth Circuit in McCoy, the court stayed the

    case. On December 2, 2020, the Fourth Circuit decided McCoy, foreclosing the

    government’s initial theory. There, the court definitively held that the First Step Act’s

    changes to § 3582(c)(1)(A) rendered the once-relevant policy statements inapplicable,

    meaning that district courts “are empowered to consider any extraordinary and

    compelling reason for release that a defendant might raise.” McCoy, 981 F.3d at 284

    (quoting United States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020)) (emphasis in

    original). The Fourth Circuit went on find that the defendants in McCoy 2 were entitled to

    compassionate release based on “the severity of [their] § 924(c) sentences and the extent

    of the disparity between [their] sentences and those provided for under the First Step

    Act.” Id. at 286. But the Fourth Circuit also made clear that defendants convicted under

    the old § 924(c) sentencing regime do not receive relief as a matter of right: “not all

    defendants convicted under § 924(c) should receive new sentences;” instead, “courts




           2
            The Fourth Circuit consolidated multiple appeals in McCoy. 981 F.3d at 274
    (“The defendants in these consolidated appeals . . . .”).
                                                  5
2:12-cr-00415-DCN      Date Filed 06/09/21      Entry Number 373        Page 6 of 12




    should be empowered to relieve some defendants of those sentences on a case-by-case

    basis.” Id. at 287. The court also offered a firm reminder that compassionate relief is

    limited “to truly extraordinary and compelling cases,” requiring a defendant to satisfy an

    “exceptionally high standard for relief.” Id. at 287–88.

           Eady fails to meet that high standard here because there is no disparity between

    the sentence he actually received and those provided for under the new § 924(c)

    sentencing regime established by the First Step Act. As the court discussed above, Eady

    pleaded guilty to four counts for violations of § 924(c) and five counts of Hobbs Act

    Robbery (or conspiracy to commit Hobbs Act Robbery). The Sentencing Guidelines

    recommended a sentence of 84–105 months for the Hobbs Act Robbery convictions.

    Based on the pre-First Step Act practice of stacking, the Sentencing Guidelines further

    recommended a statutorily mandated sentence of 960 months (or 80 years) for Eady’s

    § 924(c) convictions. Accordingly, Eady’s Sentencing Guidelines rage was 1,044–1,065

    months. To be sure, Eady’s Sentencing Guidelines range, were he sentenced today,

    would look much different. The Sentencing Guidelines would still recommend a

    sentence of 84–105 months for Eady’s Hobbs Act Robbery convictions, but the

    statutorily based sentence recommendation for Eady’s § 924(c) convictions would fall

    from 960 months (or 80 years) to 240 months (or 20 years). Together, Eady’s

    convictions would today garner a Sentencing Guidelines recommendation of 324–345

    months. But the problem with Eady’s argument is that the sentence he actually received

    is nowhere near his pre-First Step Act Sentencing Guidelines range. Pursuant to a motion

    for downward departure, the court sentenced Eady to a term of imprisonment of 300

    months, 744 months below his actual Sentencing Guidelines range, and 24 months below



                                                 6
2:12-cr-00415-DCN      Date Filed 06/09/21         Entry Number 373    Page 7 of 12




    what his Sentencing Guidelines range would be if he were sentenced today pursuant to

    the First Step Act’s sentencing regime. In other words, unlike the defendants in McCoy,

    Eady received a sentence in lockstep with current First Step Act law.

           In contrast, the circumstances faced by the defendants in McCoy were

    exceedingly more extraordinary and compelling. Most fundamentally, the defendants

    there actually received sentences consistent with the mandatory minimums imposed by

    their § 924(c) charges. The “incredible length” of those sentences “far exceeded that

    necessary to achieve the ends of justice.” McCoy, 981 F.3d at 278. Accordingly, the

    Fourth Circuit found that “the severity of a § 924(c) sentence, combined with the

    enormous disparity between that sentence and the sentence a defendant would receive

    today, can constitute an ‘extraordinary and compelling’ reason for relief under

    § 3582(c)(1)(A).” Id. at 285. There is no comparable “severity” or “enormous disparity”

    here. While Eady faced a possible sentence Congress has since deemed unjust, he

    actually received a sentence that Congress now “deems appropriate” based on his

    convictions. Id. at 279. And the disparity between the sentence Eady received and the

    one he might receive today similarly lacks any severity. As the court explained above,

    Eady was sentenced well below what his post-First Step Act Sentence Guidelines range

    (incorporating his mandatory minimum) would recommend today. The Fourth Circuit

    held in McCoy, “We think courts legitimately may consider, under the ‘extraordinary and

    compelling reasons’ inquiry, that defendants are serving sentences that Congress itself

    views as dramatically longer than necessary or fair.” Id. at 285–286. Put simply, Eady’s

    sentence does not fall within that category.




                                                   7
2:12-cr-00415-DCN      Date Filed 06/09/21     Entry Number 373        Page 8 of 12




            While perhaps not as fundamental to the inquiry, the Fourth Circuit also noted

    other circumstances that underscored the extraordinary and compelling nature of the

    defendants’ circumstances in McCoy. For example, the defendants were between the

    ages of 19 and 24. Id. at 277–78. And each lacked a significant criminal history. Id. In

    other words, the defendants in McCoy faced decades-long sentences at the outset of their

    adulthood based on a single case. Those compelling circumstances are also absent here.

    Eady was 30 years old at the time of his conviction and has a history of engaging in

    criminal activity. ECF No. 240 ¶¶ 58–70. Therefore, although McCoy authorizes the

    court to consider Eady’s argument for compassionate release, it gives the court no reason

    to grant relief.

            In response, Eady argues that the disparity between the Sentencing Guideline

    range under which he was sentenced and the one that would be recommended today

    constitutes an extraordinary and compelling circumstance. Eady explains that the court

    granted a motion for downward departure that resulted in a sentence 71% lower than the

    Sentencing Guidelines range. Were the court to impose a similar departure from the

    post- First Step Act Sentencing Guidelines range, he argues, Eady would receive a

    sentence of 94 months. This argument is unconvincing. The fact that a lower Sentencing

    Guidelines range may have altered the downward departure calculus and could have

    resulted in a lower sentence is not the kind of extraordinary and compelling circumstance

    § 3582(c)(1)(A) contemplates. To reiterate, the Fourth Circuit in McCoy found

    compelling the disparity between the defendants’ mandatory sentences and the sentences

    that Congress now deems appropriate. In other words, the compelling circumstance in

    McCoy was the disparity between sentences, not between Sentencing Guidelines range



                                                8
2:12-cr-00415-DCN      Date Filed 06/09/21      Entry Number 373        Page 9 of 12




    calculations. McCoy authorizes the court to consider “that defendants are serving

    sentences that Congress itself views as dramatically longer than necessary or fair.” Id. at

    285–286. Eady is not serving such a sentence, and the fact that the Sentencing

    Guidelines recommended a severe sentence does not make the sentence he received

    severe. Accordingly, the court finds that the First Step Act’s changes to the § 924(c)

    sentencing regime do not to create extraordinary and compelling circumstances when

    applied to Eady.

           B. Disparity in Co-Defendant Sentences

           Eady also contends that the disparity between his sentence and those of his co-

    defendants renders his circumstances extraordinary and compelling. The record makes

    clear, however, that the disparity in sentences between Eady and his co-defendants

    accurately reflects the disparate conduct in which each engaged and the distinct

    convictions each received. As the court explained in an order denying Eady’s § 2255

    petition, Eady’s co-defendants obtained relief and a reduction to their sentences because

    they were convicted of distinct crimes, one of which the Supreme Court subsequently

    deemed unconstitutional:

           In October of 2019 and February of 2020, this court granted relief to Eady’s
           co-defendants, Winard Eady (“W. Eady”) and Christopher Simmons
           (“Simmons”). Eady and Simmons each filed § 2255 motions, seeking relief
           from their conviction under Count 10 of the indictment. Eady is not named
           in Count 10 of this indictment, and he was not convicted under Count 10.
           Count 10 charged W. Eady and Simmons with a violation of § 924(c).
           Unlike the § 924(c) charges alleged against Eady in Counts 3, 5, 7, and 9,
           Count 10 was predicated upon conspiracy to commit Hobbs Act Robbery,
           Count 1, as the underlying crime of violence. The indictment makes this
           clear: Count 10 is based upon “[t]he allegations set forth in Paragraphs 2
           through 6 of Count One of this indictment,” which charged all defendants
           with conspiracy to commit Hobbs Act Robbery. Thus, in the case of W.
           Eady and Simmons, it was clear that their § 924(c) convictions were
           predicated on conspiracy to commit Hobbs Act Robbery. Because that

                                                 9
2:12-cr-00415-DCN        Date Filed 06/09/21    Entry Number 373        Page 10 of 12




            crime falls under the residual clause of § 924(c), it could not support a
            conviction under Count 10. See Simms, 914 F.3d at 233. Therefore, the
            court granted W. Eady and Simmons’s respective motions and granted them
            relief.

            Eady’s § 924(c) convictions are different because each is predicated upon a
            distinct substantive Hobbs Act Robbery charge. Substantive Hobbs Act
            Robbery falls within the force clause’s definition of crime of violence, and
            therefore remains a valid predicate offense to a § 924(c) conviction. Mathis,
            932 F.3d at 266. As such, Eady, unlike his co-defendants, is not entitled to
            relief. Eady asks the court to “treat [him] in the same manner” as his co-
            defendants. ECF No. 354 at 4. However, Eady is not entitled to the relief
            obtained by his co-defendants because he is convicted of committing a
            different crime.

     ECF No. 355 at 9.

            Moreover, the government convincingly explains in its response that even absent

     the relief W. Eady and Simmons received, Eady’s disparate conduct justifies a different

     sentence. For example, Simmons “pled guilty to far fewer counts[.]” ECF No. 369 at 8.

     And, perhaps more convincingly, Simmons provided considerably more help to the

     government in prosecuting the case. The government explains:

            Simmons cooperated immediately in the case, before he had an attorney,
            and drove around with agents identifying businesses that he and his co-
            defendants robbed. This allowed investigators to ascertain the full scope of
            the conspiracy and charge both co-defendants. [ECF] No. 231. In contrast,
            although Eady was cooperative early on, he recanted what he said in his
            initial statement, largely voiding its value. He then later cooperated, once
            he was faced with imminent trial dates. [ECF] No. 234. Although Eady
            testified against co-defendant W. Eady, his degree of cooperation was
            significantly less valuable to the government than that of Simmons and did
            not warrant the same degree of departure.

     Id. at 9. W. Eady’s circumstances are similarly distinct from Eady’s, given that W. Eady

     was convicted on only two counts. Accordingly, the court finds the disparity between

     Eady’s sentence and the sentences of his co-defendants uncompelling.




                                                 10
2:12-cr-00415-DCN      Date Filed 06/09/21       Entry Number 373         Page 11 of 12




            C. Rehabilitation

            Finally, Eady asks the court to consider his rehabilitative efforts since his arrest.

     Specifically, Eady points to his completion of dozens of classes, his nearly clean

     disciplinary record, and his strong relationships with members of his family. See ECF

     No. 354 at 10. Eady has also submitted letters from some of those family members that

     evince a strong support system. See ECF No. 371-1. While Eady’s rehabilitative efforts,

     including his work to strengthen his relationships with family members, are no doubt

     impressive and commendable, they unfortunately give the court no grounds to grant

     compassionate relief. See Casey v. United States, 2020 WL 2297184, at *2 (E.D. Va.

     May 6, 2020) (“[A] petitioner’s rehabilitation standing alone does not provide sufficient

     grounds to warrant a sentence modification.”). Accordingly, the court finds that Eady has

     fallen short of demonstrating that extraordinary and compelling circumstances justify a

     sentence reduction. In the absence of extraordinary and compelling circumstances, the

     court need not consider the factors codified in § 3553(a). 3




            3
               Moreover, the court’s consideration of the sentencing factors confirms that a
     reduction is not warranted here. As the government notes, Eady’s criminal history is
     significant, having been convicted of grand larceny, possession of drugs with the intent to
     distribute, and a number of minor charges. See ECF No. 240 ¶¶ 58–70. Further, as the
     government notes in its response, although he was convicted of only four counts of
     Hobbs Act Robbery, Eady was directly involved in approximately twenty robberies and
     conspired in an additional ten. Each of those instances involved the use of a firearm and
     in each instance victims were held at gunpoint. Therefore, based on his criminal history,
     the seriousness of his crimes, and the relatively insubstantial portion of his sentence that
     he has served, a sentence reduction would fail to further the sentencing goals codified in
     § 3553(a).
                                                  11
2:12-cr-00415-DCN     Date Filed 06/09/21    Entry Number 373      Page 12 of 12




                                    IV. CONCLUSION

            For the foregoing reasons the court DENIES the motion for compassionate

     release.

            AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

     June 9, 2021
     Charleston, South Carolina




                                              12
